Citation Nr: 0210380	
Decision Date: 08/23/02    Archive Date: 08/29/02

DOCKET NO.  97-09 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland




THE ISSUE

Entitlement to service connection for a claimed acquired 
psychiatric disorder.




REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney









ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from June 1964 to May 1967.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision that 
determined that new and material had been submitted to reopen 
the claim of service connection for a psychiatric disorder 
since a November 1993 Board decision.  In the May 1996 rating 
decision, after reopening the claim, the RO also denied 
service connection for a psychiatric disorder.  

In July 1998, the Board agreed with the RO decision that new 
and material evidence had been submitted.  The Board remanded 
the case for additional development.  

In January 2001, the Board requested an independent medical 
expert (IME) opinion.  In November 2001, the opinion was 
received.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran currently is shown to suffer from a 
psychiatric disability manifested by a bipolar disorder that 
as likely as not had its clinical onset during his period of 
active service.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
acquired psychiatric disability manifested by a bipolar 
disorder is due to disease that was incurred in service.  
38 U.S.C.A. §§ 1110, 5107, 7104 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.102, 3.303 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Factual background

The veteran was evaluated as psychiatrically normal on his 
May 1964 examination prior to entrance into service.  Notes 
on the examination report indicated that the veteran had 
minor nervousness.  On his report of medical history, the 
veteran checked "yes" next to depression or excessive worry 
and nervous trouble of any sort.  

The service medical records show that the veteran was treated 
while stationed in Korea in March and April 1965 for 
complaints of tension, anxiety, and nervousness associated 
with increased blood pressure.  The veteran was given 
medication, and a hypertension work-up and thyroid evaluation 
were contemplated if the symptoms were shown to continue.  An 
April 1965 electrocardiographic record was reportedly normal, 
and observation for suspected hypertension resulted in no 
disease being found.  

On his March 1967 examination prior to separation, the 
veteran was evaluated as psychiatrically normal.  The Report 
of Medical History did not show any history of frequent 
trouble sleeping, depression or excessive worry, or nervous 
trouble of any sort.

The post-service medical records show that the veteran began 
treatment with the Inner City Mental Health Center in June 
1972 after referral by a family physician.  Dr. Joan 
McMillan, the Acting Chief Psychologist, noted that, during 
the initial interview, the veteran described a complex 
delusional system revolving around secret organizations and 
an elaborate plot to take his wife away from him.  She noted 
that the precipitating incident that led to his psychotic 
break was marital conflict which led to a separation from his 
wife.  

The psychologist also noted that the veteran indicated that 
he felt as if he needed help when he was in the service and 
was denied treatment for his emotional problems even though 
he requested help.  

The veteran was admitted to the Perry Point Hospital in 
September 1972 after evidently showing florid evidence of a 
paranoid organization.  It was noted on the hospital summary 
that the veteran had been a paranoid schizophrenic over many 
years, but recently underwent a further decompensation in the 
paranoid picture in which he began to write letters and to 
call various government agencies warning them of subversive 
activities.  

The veteran reportedly responded well to Stelazine medication 
and was in quick remission from some of the more troublesome 
aspects of his paranoid illness.  Although efforts were made 
to keep the veteran in the hospital, he requested discharge.  
The diagnosis was that of schizophrenia, paranoid.

A discharge summary indicates that the veteran was treated 
for psychiatric problems when admitted to the University of 
Maryland Hospital from October to November 1972.  It was 
noted that the veteran felt that his problems began in 
December 1971, when he joined a secret society and began 
receiving messages through the radio.  

On past history, it was noted that, while the veteran was in 
service in Korea, a woman with whom he was living had 
committed suicide.  It was reported that the veteran married 
after leaving the service and had two children.  The 
veteran's wife left him in December 1971, and thereafter, the 
veteran reported that people were investigating him and that 
he was receiving messages.  On mental status examination it 
was noted that the veteran was delusional.  Treatment 
included medication and psychotherapy.  The diagnosis was 
that of schizophrenia, paranoid type.

At a VA psychiatric examination in January 1973, it was noted 
that the veteran had a history of nervousness during the 
service and that he had had psychotic episodes since his wife 
left him in December 1971.  The diagnosis was that of 
schizophrenia, paranoid type, and fairly good remission.  

Subsequent records show that the veteran continued with both 
inpatient and outpatient treatment for his psychiatric 
problems.  

Private mental health professionals have linked the veteran's 
psychiatric problems to his period of service.  In a May 1978 
letter, the veteran's private psychologist, Joan Roberts, 
Ph.D., (formerly Dr. Joan McMillan), indicated that she had 
treated the veteran since 1972 and that it was her 
professional opinion that he was probably severely disturbed 
for some time prior to 1972.  

The same psychologist, now Joan Roberts Field, Ph.D., 
elaborated on this point in a November 1989 psychological 
report.  She indicated that, when she first interviewed the 
veteran, it was clear to her that he experienced his first 
psychotic break in the military and as a result of the 
pressures of military life.  She stated that this fragile 
schizophrenic was an accident waiting to happen and that it 
took very little stress for him to become delusional and very 
paranoid.  She concluded the report by stating that it 
"[seemed] clear to [her] that this man became disabled in 
the military, and [had] never received the services and 
benefits that he [was] entitled to."  

In a July 1990 letter, Dr. Field indicated that she had 
treated the veteran for 16 years, that she was thoroughly 
aware of his medical history both before and after the 
military service, and that it was very clear that his 
psychotic symptoms began while in the military.  She noted 
that prior to military service, he manifested some 
nervousness, but no delusions or paranoid ideation.  

In a February 1991 letter, Dr. Field indicated that the 
veteran had no mental disorder at the time that he entered 
military service and that his lifelong sensitivity and mild 
tendencies to be nervous were extremely typical in the 
general population and seldom lead to any major mental 
disorder.  

VA staff psychiatrists performing examinations in March and 
April 1992 both concluded that the veteran's psychotic 
problems were not due to service.  On the March 1992 
examination report, it was noted that the onset of the 
psychotic symptoms occurred after discharge from the service 
and that the onset did not seem to be related to military 
service.  

The VA physician performing the April 1992 examination 
indicated that the history and reports showed that the 
veteran complained of minor anxiety related symptoms both 
before military duty and during military service, but that at 
no time was any psychosis-related sign or symptom described.  
It was concluded that the veteran's psychiatric disorder was 
not related to his period of military service.  

In August 1992, the veteran submitted a copy of a letter he 
sent to his family in 1965.  The letter noted that the 
veteran was being examined for problems with high blood 
pressure and that he thought he needed to be put on 
tranquilizers.  

In January 1993, the veteran appeared with Dr. Field to 
testify at a hearing.  Dr. Field testified that, during her 
initial interview with the veteran, he advised her that his 
first symptoms became apparent when he was stationed in Korea 
and requested medical treatment for his high chronic anxiety 
state which he referred to as hypertension.  She stated that 
this was a symptom that frequently and, in fact, almost 
always preceded schizophrenic brain condition.  She stated 
that the veteran's symptoms gradually became worse and 
culminated in complete psychotic brain condition.  

Dr. Field indicated that her belief that the veteran's 
condition was related to service was based in part on 
vocational rehabilitation testing as well as her discussions 
with the veteran's former wife and his brothers.  During the 
hearing, the veteran testified regarding a traumatic event 
where his girlfriend in Korea killed herself.  

In an undated letter to the Board, Dr. Field indicated that 
the veteran's depression had deepened and that it had become 
apparent that what originally appeared to be schizophrenia 
was severe agitated mania with psychotic features.  She 
reported that the veteran had not manifested the cognitive 
deterioration expected of a schizophrenic these many years 
and found that the technical diagnosis was now bipolar I.  
She stated that the veteran first manifested extreme anxiety 
symptoms (mania) in the service and sought help for them-but 
that psychiatric treatment was denied.  

Dr. Field discussed the death of the veteran's Korean 
girlfriend and indicated that all of the veteran's family 
members noticed that he changed emotionally during the period 
of his military enlistment, especially immediately after the 
death of his Korean "fiancée."  

In support of his claim for service connection, the veteran 
has submitted numerous medical articles reportedly relevant 
to his condition.  Additionally, he has submitted personal 
statements and lay statements from family members.  He also 
added to the file copies of letters he had sent from Korea 
while he was in service.  

In a May 1994 25-page report, private psychiatrist Elsa I. 
Correa, M.D., asserted that it was her professional opinion 
that the veteran had bipolar disorder type I.  She stated 
that the prodromal symptoms first appeared while he was 
stationed in Korea in the middle of 1965.  She indicated that 
his first episode of major depression with psychotic features 
occurred in late January or early February 1966 and lasted at 
least five months.  She reported that the veteran went into 
remission and had a following episode of hypo-mania/mania 
which began in 1967.  

According to Dr. Correa, it was during his third episode of 
affective illness that the veteran was discharged from 
service.  Her conclusion was that the veteran's prodromal 
symptoms, his first and second episodes and the onset of his 
third episode of affective illness all occurred while in the 
service.  

On VA examination in June 1997, the examiner noted that, 
according to the reviews, it had been determined that the 
veteran's psychiatric illness was not service connected.  It 
was reported that the veteran had been getting Social 
Security Disability payments since 1972 on the basis of 
bipolar disorder.  

The records were submitted from the SSA.  One record dated in 
June 1975 indicated that, although the veteran showed 
considerable anxiety while in the military service, he first 
became actually psychotic in December 1971.  Also added to 
the claims file was a copy of the May 1994 report from Dr. 
Correa submitted along with exhibits compiled to support Dr. 
Correa's report.  

As noted hereinabove, in January 2001, the Board requested 
the opinion of an IME.  Specifically, the specialist was 
asked whether it was at least as likely as not that the 
veteran currently has an acquired psychiatric disability due 
to disease or injury that was incurred in or aggravated by 
his period of active duty.  In November 2001, an opinion was 
received from a the Vice Chairman of the Department of 
Psychiatry at the University of Colorado Health Sciences 
Center.  

The psychiatrist reviewed the veteran's record.  He noted in 
summary that the veteran was said by a therapist and 
consulting psychiatrist (Drs. Field and Correa, respectively) 
to have been acutely ill while in the service, but that all 
the documentation indicated that the only psychiatric symptom 
he had was anxiety.  He pointed out that the contention that 
he had had three acute psychotic episodes while in the 
service was not supported by any actual clinical 
observations.  

Further, it was noted, given the severity of the diagnoses 
the Dr. Correa made, it was very unlikely that the veteran 
could have been acutely ill and continued to function in his 
job in the military, because the same symptoms have prevented 
him from functioning at even the lowest level work when he 
had been noted by other clinicians to have been ill.  

The IME noted that it was certainly possible that the 
veteran's anxiety when he was in the military could have been 
a prodrome of his present illness.  If so, it was explained, 
it was present since childhood, and there was no evidence of 
any other acute illness prior to 1970 at the earliest.  
Further, the IME pointed out, the veteran was not acutely 
psychotic until four or five years after leaving service.  

The IME noted that, if Dr. Correa's history is accurate, the 
veteran had very good premorbid functioning and had a 
recurrent affective illness.  If that was the case, it was 
explained, one would expect him to be functioning much better 
than he is.  The IME indicated that, if the rest of the 
clinical record was correct, the veteran had marginal 
premorbid functioning, including not graduating from high 
school despite having superior intelligence.  

It was noted that the veteran was able to maintain a 
relationship in the service with a very ill woman who 
committed suicide.  It was also noted that the veteran's 
marriage was apparently to a more stable individual who could 
not tolerate his reclusive behavior and left him, 
precipitating an acute psychosis.  The IME pointed out that, 
since the veteran became acutely ill he did not seem to have 
fully recovered, because he had not been able to work or 
maintain a relationship.  

All of this, the IME opined, made Dr. Correa's description of 
a disorder that remits completely rather unlikely.  Further, 
the IME opined that the certainty with which Dr. Field stated 
that the veteran was ill in the military should also be 
questioned, because she was also certain for at least 15 
years that the veteran had schizophrenia and then became 
convinced that he had a different illness.  

The IME opined that the veteran had a chronic psychotic 
illness that probably had prodromal signs in adolescence and 
that may have improved with the structure of the military.  
It was noted that it appeared that the veteran could not 
tolerate the stress of a marriage and later had difficulty 
tolerating other close interpersonal relationships.  He had 
had repeated acute decompensations related to difficulty in 
relationships among other stresses but had remained 
chronically ill since his first acute psychotic episode.  The 
IME opined that this appeared to reflect the natural history 
of chronic schizophrenia.  

The IME concluded that there was no evidence that 
schizophrenia was caused by stressful experiences; however, 
the risk of schizophrenia was increased significantly by 
having first-degree relative with the illness.  

It was noted that there was no indication that the veteran 
illness was caused or exacerbated by his military service or 
by events that occurred while in the military, including the 
suicide of his girlfriend, which he expected and responded to 
appropriately.  


Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

If the disorder is a chronic disease, service connection may 
be granted if manifest to a degree of 10 percent within the 
presumptive period following service; the presumptive period 
for psychoses is one year.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).

It is apparent that the medical opinions in this case are 
divergent.  The veteran's service entrance and separation 
examination revealed no psychiatric abnormalities.  Service 
medical records, however, do reveal complaints of tension, 
anxiety and nervousness; although, at the time, these were 
associated with high blood pressure.  No hypertension was 
found.  

The Board finds persuasive the opinion of Dr. Correa.  In 
concluding that the veteran's psychiatric disorder had its 
onset in service, Dr. Correa referred to letters written by 
the veteran during service as well as statements from family 
members corroborating the veteran's position that he was not 
stable during service or his brief marriage thereafter.  

The recently obtained IME, on the other hand, found that the 
veteran's mental illness was not caused or exacerbated by his 
period of service.  

Although the VA examiners and IME believe that the veteran's 
psychiatric disability had its onset after service, both Drs. 
Correa and Field opine otherwise.  

In light of the medical opinions of record, the Board finds 
that the evidence of record to be in relative equipoise with 
respect to the claim of service connection for an acquired 
psychiatric disorder.  As such, the veteran's current 
psychiatric disability manifested by a bipolar disorder is 
shown as likely as not to have had its onset in service.  

By extending the benefit of the doubt to the veteran in this 
case, the Board finds that service connection for the bipolar 
disorder is warranted.  



VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West , 12 Vet. App. 477 (1999),withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  In light of the favorable action 
taken hereinabove, the Board finds that no further 
development pursuant to VCAA is required.  



ORDER

Service connection for a psychiatric disability manifested by 
a bipolar disorder is granted.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

